37 So. 3d 985 (2010)
Kimberly URBAN, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 1D10-0595.
District Court of Appeal of Florida, First District.
June 30, 2010.
Kimberly Urban, pro se, Appellant.
Geri Atkinson-Hazelton, General Counsel, Tallahassee, for Appellee.
PER CURIAM.
DISMISSED. See Durando v. Palm Beach County, 719 So. 2d 1258 (Fla. 1st DCA 1998) (dismissing untimely appeal without prejudice to the appellant's right to petition agency for relief).
HAWKES, C.J., BENTON, and LEWIS, JJ., concur.